Affirmed in part; affirmed in part as modified by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dione M. Thomas appeals the district court’s orders granting defendants’ motions to dismiss her second amended complaint in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm the dismissal of count I for the reasons stated by the district court. We likewise affirm the dismissal of count II, but as modified to reflect dismissal of that count without prejudice. Thomas v. Sotera Defense Solutions, Inc., No. 1:15-cv-00596-CMH-MSN (E.D. Va. filed July 19, 2016 & entered July 20, 2016; July 27, 2016). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED IN PART; AFFIRMED IN PART AS MODIFIED